Citation Nr: 1648191	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for shortening of right leg secondary to right heel cord partial tear, also claimed as Achilles tendon disability.

2.  Entitlement to for service connection for Mycobacterium Avium Intracellulare (MAI) (also claimed as mycobacterium), to include Mycobacterium Tuberculosis (MT).

 3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for renal cysts.

6.  Entitlement to service connection for muscle weakness.

7.  Entitlement to service connection for degenerative joint disease.

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic fatigue syndrome.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Reiter's syndrome.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Bell's palsy.

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

12.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from June to September 1985, and from October 1986 to July 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans Appeals (Board) from February 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2008, the RO continued a noncompensable evaluation for right heel cord partial tear; denied entitlement to service connection for allergic rhinitis, abnormal liver, lipid abnormality, chronic bronchitis, renal cysts, muscle weakness, elevated (CPK) creatine phosphokmase, low ferritin count (low blood count), degenerative joint disease; and denied the application to reopen claims for chronic fatigue syndrome, Reiter's syndrome, Bell's palsy, and depression also claimed as adjustment disorder with anxiety.  The Veteran filed a notice of disagreement dated in March 2008 with respect to all of the issues adjudicated in the February 2008 rating decision, and the RO issued a statement of the case dated in April 2009 with respect to the service connection claims.  In this regard, the Board notes that, during a January 2009 hearing before the RO, the Veteran's representative stated that the issues of service connection for abnormal liver function test, lipid abnormality, elevated creatine phosphokmase (CPK), and low ferritin count were laboratory findings indicative of the Veteran's nonservice-connected myasthenia gravis.  It was agreed that these laboratory findings were not actual claims for disability and would not be considered with the notice of disagreement.  In addition, the Board notes that the right heel claim was included in a separate statement of the case dated in March 2008 (having been separately appealed from another rating decision by a notice of disagreement dated in June 2007).  That statement of the case was not further appealed and, therefore, the right heel claim is not the subject of this appeal.  In June 2009, the Veteran submitted a statement dated in June 2009 indicating that he would like all open claims sent to the Board for review.  The RO accepted this statement as a substantive appeal with respect to the April 2009 statement of the case.  

In May 2011, the RO, in pertinent part, denied entitlement to service connection for shortening of the right leg secondary to right heel cord partial tear, and Mycobacterium Avium Intracellulare (MAI) (also claimed as mycobacterium), and also denied the Veteran's application to reopen a claim for PTSD.  The Veteran filed a notice of disagreement dated in June 2011, and the RO issued a statement of the case dated in May 2013.  The Veteran filed his substantive appeal in May 2013, which included a request to testify before the Board.

In May 2015, the Veteran, accompanied by his representative, testified before the undersigned at a videoconference hearing.  The hearing testimony was limited to the claims entitlement to service connection for MAI, to include MT, and entitlement to service connection for PTSD.  In this regard, the Board notes that the claim of entitlement to service connection for MT has not been separately adjudicated by the RO, but notes that a claim for tuberculosis was adjudicated in a March 2015 rating decision that was not appealed.  However, the Veteran testified in May 2015 that the symptoms of his MAI are the same as for MT and that the MT should have been diagnosed years before it was.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's MAI claim should also encompass a claim for MT.  The issue has been thus styled above.

Since the most recent statements of the case, additional evidence has been associated with the Veteran claims file that was not accompanied by a waiver of initial RO consideration.  However, as the Veteran's claims are being remanded, a separate remand for RO consideration is not required.

The issues on appeal, with the exception of the claim of entitlement to service connection for shortening of right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2013 statement, the Veteran's representative stated that the Veteran would like to withdraw the claim of entitlement to service connection for shortening of the right leg secondary to right heel cord partial tear.

2.  The Veteran's claims of entitlement to service connection for depression and chronic fatigue syndrome were denied in an unappealed August 2004 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

3.  The Veteran's claims of entitlement to service connection for PTSD, Bell's palsy, and Reiter's disease, along with new and material evidence for chronic fatigue syndrome were denied in a May 2006 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance

4.  Evidence submitted since the August 2004 and May 2006 rating decisions relate to unestablished facts necessary to substantiate the claims of entitlement to service connection for depression, PTSD, chronic fatigue syndrome, Bell's palsy, and Reiter's disease.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for shortening of the right leg secondary to right heel cord partial tear, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).

2.  The evidence received subsequent to the August 2004 and May 2006 rating decisions is new and material and the claims for service connection for depression, PTSD, chronic fatigue syndrome, Bell's palsy, and Reiter's disease are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in an August 2013 statement, the Veteran's representative stated that the Veteran would like to withdraw the claim of entitlement to service connection for shortening of the right leg secondary to right heel cord partial tear. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this claim.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

II.  The Veterans Claims Assistance Act.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is reopening the Veteran's claims of entitlement to service connection for depression, PTSD, chronic fatigue syndrome, Bell's palsy, and Reiter's disease, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the Veteran's claims of entitlement to service connection for depression and chronic fatigue syndrome were denied in an unappealed August 2004 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.  In addition, the Veteran's claims of entitlement to service connection for PTSD, Bell's palsy, and Reiter's disease, along with a claim of new and material evidence for chronic fatigue syndrome, were denied in a May 2006 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence considered since the August 2004 and May 2006 rating decisions consists of outpatient treatment records, VA examinations dated in October 2010 and February 2011, the Veteran's testimony before the RO in January 2009 and before the Board in May 2015, and statements of the Veteran and his representative in connection with the claims.  

With respect to the depression and PTSD claims, the Veteran was afforded a VA examination dated in February 2011.  In that examination, the Veteran was not found to meet the criteria for a diagnosis of PTSD, but was diagnosed with anxiety disorder NOS, and depressive disorder NOS.  The examiner stated that he could not determine whether the diagnosed disabilities were associated with fear of hostile or terrorist activity in service without respect to mere speculation.  The Veteran treatment records indicated that the Veteran had been diagnosed with PTSD. The Veteran also testified before the Board in May 2015 concerning stressors in service that may have caused his psychiatric disabilities.

With respect to the Veteran's claimed Reiter's disease, the Veteran was afforded a VA examination dated in October 2010 that diagnosed the Veteran with this condition, but did not offer an opinion regarding its etiology.  The October 2010 examiner offered a positive opinion regarding the Veteran's diagnosed herniated discs and lumbar strain.  

Regarding Bell's palsy and chronic fatigue syndrome, the Veteran has submitted statements, and his outpatient treatment records indicate continued complaints of fatigue and symptoms consistent with these conditions.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the August 2004 and May 2006 rating decisions, is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's claims and the Veteran's contentions regarding onset and relationship to his military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in August 2004 and May 2006, respectively.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 


ORDER

The appeal concerning the issue of entitlement to service connection for shortening of the right leg secondary to right heel cord partial tear, is dismissed.

New and material evidence having been received, the petition to reopen claims of entitlement to service connection for depression, PTSD, chronic fatigue syndrome, Bell's palsy, and Reiter's disease are reopened, and to this extent only, the appeals are granted.

REMAND

With respect to the Veteran claimed Reiter's disease, the Veteran was afforded a VA examination dated in October 2010 that diagnosed the Veteran with this condition, specifically right -side sacroiliitis (Reiter's syndrome), but did not offer an opinion regarding its etiology.  The October 2010 examiner offered a positive opinion regarding the Veteran's diagnosed herniated discs and lumbar strain.  Upon remand, an opinion should be sought concerning this condition.  

The Veteran also testified before the RO in January 2009 in connection with his allergic rhinitis and bronchitis claims.  He reported that during his service in Southwest Asia, he was exposed to oil fires and dust from sand storms, among other conditions.  The Veteran indicated that these exposures may have caused his respiratory conditions.  The Veteran has not been afforded a VA examinations specifically in connection with these claims.

With respect to the Veteran's claimed chronic fatigue syndrome, degenerative joint disease, muscle weakness, Bell's palsy, and renal cysts, the Veteran's treatment records note diagnoses of chronic pain syndrome, degenerative joint disease, a history of Bell's palsy, muscle cramps, unspecified osteoarthritis, and renal cysts.  In this regard, the Board notes that the Veteran has been denied entitlement to service connection for myasthenia gravis.  He is also claiming service connection for Mycobacterium Avium Intracellulare and Mycobacterium Tuberculosis.  The Veteran has not been afforded VA examinations for most of his claimed conditions.  The Veteran testified before the Board in May 2015 regarding his Mycobacterium Avium Intracellulare and Mycobacterium Tuberculosis.  The Veteran reported that the symptoms of his diagnosed MAI, diagnosed in approximately 2006 or 2007, were the same as for MT and that the MT should have been diagnosed years before it was. Based on the foregoing, the Board finds that these claims should be remanded and the Veteran should be afforded a comprehensive VA examination that identifies all disabilities present within the appeal period (since 2008) and that separates the symptoms for each disability.  In addition, as the Veteran had service in Southwest Asia, the examiner should opine regarding any symptoms that do not result in a diagnosed disability, whether such symptoms are the result of an undiagnosed illness.

Finally, with respect to the depression and PTSD claims, the Veteran was afforded a VA examination dated in February 2011.  In that examination, the Veteran was not found to meet the criteria for a diagnosis of PTSD, but was diagnosed with anxiety disorder NOS, and depressive disorder NOS.  The examiner stated that he could not determine whether the diagnosed disabilities were associated with fear of hostile or terrorist activity in service without resort to mere speculation.  This opinion, without more, is not sufficient under Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008).  In addition, the Veteran's treatment records indicate that the Veteran has been diagnosed with PTSD. As such, additional opinion is required in order to determine whether such diagnoses were made in error, or whether the condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, the Board notes that the Veteran testified before the Board in May 2015 concerning stressors in service that may have caused his psychiatric disabilities.  These stressors are outlined in the February 2011 examination report.  

Based on the foregoing, the Board finds that additional examination and opinions are required with respect to the Veteran's varied claims.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, the Veteran should be afforded an opportunity to submit additional evidence in connection his claims.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.   

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of his claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If appropriate, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the appropriate service department. The RO should then associate any response and/or additional records with the claims file.

4.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present during the appeal period (since 2008).  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD.  If PTSD is not diagnosed, the examiner must determine whether diagnoses of PTSD were made in error, or whether the condition is in remission

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service or is secondary to a service-connected disability or disabilities?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  Arrange for an appropriate comprehensive VA examination for the purpose of determining whether the Veteran has Reiter's disease, Bell's palsy, chronic fatigue syndrome, degenerative joint disease, muscle weakness, allergic rhinitis, chronic bronchitis, renal cysts, Mycobacterium Avium Intracellulare and/or Mycobacterium Tuberculosis, and whether such disorders are related to the appellant's active military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have Reiter's disease, Bell's palsy, chronic fatigue syndrome, degenerative joint disease, muscle weakness, allergic rhinitis, chronic bronchitis, renal cysts, Mycobacterium Avium Intracellulare and/or Mycobacterium Tuberculosis at any time since 2008?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has any or all of the above conditions, is it as least as likely as not (50 percent probability or greater) that such disorders had their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by active military service, including any environmental hazards the Veteran was exposed to during his service in the Southwest Asia theater of operations?  Were any such disabilities caused by or secondary to a service-connected disability?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner should also consider the Veteran's testimony before the Board in May 2015 and before the RO in January 2009.  With respect to the Veteran's claimed Mycobacterium Avium Intracellulare and Mycobacterium Tuberculosis, please state the date of onset for each condition.

(c)  If no diagnosis is offered for a particular claim, the examiner is requested to comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

6.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


